

Exhibit 10.75


January 25, 2016


NF II Columbus, LLC
1000 Aguajito, LLC
Noble I Boston-Waltham, LLC
Noble I Birmingham, LLC
Noble I/HY Atlanta, LLC
Noble I/HY Minneapolis, LLC
Noble I/HY Fairlawn, LLC
Noble I/HY Princeton, LLC
Noble I/HY FW Cityview, LLC
Noble I/HY FW Hurst, LLC
Noble I Boston, LLC
Noble I Schaumburg, LLC
Noble I/HY Atlanta Overton Park, LLC
Noble I Atlanta OP Land Co, LLC
(each a “Seller”, and collectively, “Sellers”)

c/o Noble Investment Group
2000 Monarch Tower
3424 Peachtree Road, NE
Atlanta, GA 30326
Attention: Mr. Mark K. Rafuse


Re:
Certain Hotel Purchase and Sale Agreements between American Realty Capital
Hospitality Portfolio NBL, LLC, a Delaware limited liability company, as
“Buyer,” and each of the Sellers listed above, as “Sellers”

Reference is hereby made to each of those certain Hotel Purchase and Sale
Agreements entered into between Buyer and Sellers as of June 15, 2015 and more
particularly described therein (collectively, as amended by the following letter
agreements, the “Purchase Agreements”), and related Escrow Instructions for
Deposit dated June 15, 2015, and that certain letter agreement entered into
between Buyer and Sellers as of June 15, 2015 in connection with the Purchase
Agreements, as amended by that certain letter agreement dated as of July 15,
2015, as further amended by that certain letter agreement dated as of October
15, 2015, and as further amended by that certain extension letter agreement
dated as of December 23, 2015 (the “Extension Letter”; together with each of the
foregoing letters, individually and collectively, the “Side Letter”). Any
capitalized terms used but not otherwise defined in this termination letter
agreement (this “Termination Letter”) shall have the meanings set forth in

1







--------------------------------------------------------------------------------



the Purchase Agreements. Buyer and the Sellers are sometimes referred to herein
individually as a “Party” or collectively as the “Parties”.
The Parties acknowledge and agree that Buyer (or its designee) purchased the
Tranche 1 Properties and the Tranche 1-B Properties from the applicable Sellers
on November 2, 2015 and December 2, 2015, respectively. In connection with the
Closing of the Tranche 1 Properties and the Tranche 1-B Properties, $8,000,000
of the Deposits was applied against the applicable Purchase Prices on a pro-rata
basis among the Tranche 1 Properties and the Tranche 1-B Properties. The
remaining $22,000,000 of the Deposits (plus interest) (the “Remaining Deposits”)
was released to Sellers on December 23, 2015 pursuant to and in accordance with
the Extension Letter.
Buyer has determined not to consummate the Tranche 2 Closing and the Tranche 3
Closing and, accordingly, Buyer and the Sellers desire to mutually terminate the
Purchase Agreements for the Tranche 2 Properties and the Tranche 3 Properties
(the “Remaining Purchase Agreements”) and the related rights and obligations
under the Side Letter as of the date hereof, and in that connection, Buyer and
the Sellers hereby agree as follows:
1.    Termination. The Remaining Purchase Agreements and the related rights and
obligations under the Side Letter are hereby irrevocably terminated in their
entirety and are null and void and none of the Parties shall have any rights or
obligations under the Remaining Purchase Agreements (other than rights and
obligations which expressly survive the termination of the Remaining Purchase
Agreements). For the avoidance of doubt, this Termination Letter does not give
the Sellers a right of rescission with respect to the Tranche 1 Properties and
the Tranche 1-B Properties.
2.    Release of Deposits. In consideration of Sellers agreeing to terminate the
Remaining Purchase Agreements, Sellers shall be entitled, as their sole and
exclusive remedy, to retain the entire Remaining Deposits as liquidated damages
in full satisfaction of any and all claims against Buyer with respect to the
Remaining Purchase Agreements (except with respect to those obligations of the
Parties which expressly survive the termination of the Remaining Purchase
Agreements). Buyer and the Sellers hereby acknowledge and agree that the
aggregate Remaining Deposits recoverable, fully earned and retained by the
Sellers is Twenty-Two Million Dollars ($22,000,000), plus any interest earned
thereon, which entire Remaining Deposits was released to Sellers on December 23,
2015 pursuant to and in accordance with the Extension Letter. THE PARTIES AGREE
THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL
DAMAGES SUFFERED BY SELLERS AS A RESULT OF BUYER’S AND THE SELLERS’ MUTUAL
AGREEMENT TO TERMINATE THE REMAINING PURCHASE AGREEMENTS, AND THAT UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF, THE LIQUIDATED DAMAGES PROVIDED
FOR IN THIS SECTION REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLERS
WILL INCUR AS A RESULT OF SUCH TERMINATION. THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO THE SELLERS.
3.    Mutual Release. Each of Buyer, on the one hand, and the Sellers, on the
other, on behalf of itself and its past, present and future Affiliates,
officers, directors, members, managers, partners, stockholders, principals,
employees, agents, successors and assigns (collectively, the "Releasing
Parties"), hereby releases and forever discharges the other Party and its past,
present and future Affiliates, officers, directors, members, managers, partners,
stockholders, principals, employees,

2







--------------------------------------------------------------------------------



agents, successors and assigns (collectively, the "Released Parties"), from any
and all claims, losses, damages, liabilities costs and expenses, in law or in
equity, known or unknown, which any of the Releasing Parties has or may have
against any of the Released Parties arising from or related to the Remaining
Purchase Agreements, except those obligations of the Parties which expressly
survive the termination of the Remaining Purchase Agreements. The Parties
acknowledge and agree that nothing in this Termination Letter affects any
express surviving obligations or liabilities under the Purchase Agreements for
the Tranche 1 Properties and the Tranche 1-B Properties.
4.    Binding Effect. This Termination Letter shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.
5.    Counterparts. This Termination Letter may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same Termination Letter.
6.    Effective Date. This Termination Letter shall be in full force and effect
as a binding obligation of the Parties from and after the date stated above.


[SIGNATURES ON THE FOLLOWING PAGES]



3







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Termination Letter as of the
day and year first above written.
Sincerely,
Buyer:
American Realty Capital Hospitality Portfolio NBL, LLC, a Delaware limited
liability company




By: /s/ Paul C. Hughes
Name: Paul C. Hughes
Title: Authorized Signatory


Sellers:
NF II COLUMBUS, LLC, a Delaware
limited liability company


By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


1000 AGUAJITO, LLC, a Delaware limited
liability company




By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I BOSTON-WALTHAM, LLC, a
Delaware limited liability company




By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


















--------------------------------------------------------------------------------





NOBLE I BIRMINGHAM, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I/HY ATLANTA, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President

NOBLE I SCHAUMBURG, LLC,
a Delaware limited liability company
By:    Noble I Schaumburg Manager, Inc., its
manager






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I/HY MINNEAPOLIS, LLC, a
Delaware limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President










--------------------------------------------------------------------------------





NOBLE I/HY FAIRLAWN, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I/HY PRINCETON, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I/HY FW CITYVIEW, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I/HY FW HURST, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President


NOBLE I/HY ATLANTA OVERTON PARK, LLC, a Delaware
limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President










--------------------------------------------------------------------------------





NOBLE I ATLANTA OP LAND CO, LLC, a
Georgia limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President




NOBLE I/HY BOSTON, LLC,
a Delaware limited liability company






By: /s/ Mitesh B. Shah
Name: Mitesh B. Shah
Title: President




ACKNOWLEDGED AND AGREED TO BY:
 
CHICAGO TITLE INSURANCE COMPANY
By: /s/ Edwin G. Ditlow
Name: Edwin G. Ditlow


Date: January 25, 2016




Address:


Chicago Title Insurance Company
1515 Market Street, Suite 1325
Philadelphia, PA 19102-1930
Attention: Edwin G. Ditlow
Email: ditlowe@ctt.com












